                            Case 2:19-cv-00571-GMN-NJK Document 13 Filed 05/24/19 Page 1 of 3



                        1    F. Christopher Austin
                             Nevada Bar No. 6559
                        2    caustin@weidemiller.com
                             WEIDE & MILLER, LTD.
                        3    10655 Park Run Drive, Suite 100
                             Las Vegas, Nevada 89144
                        4    Tel. (702) 382-4804
                             Fax (702) 382-4805
                        5
                             Attorney for Plaintiff
                        6

                        7                                UNITED STATES DISTRICT COURT

                        8                                           DISTRICT OF NEVADA

                        9
                              GAVIN ERNSTONE, an individual; GAVIN
                    10        ERNSTONE, LTD., a Nevada limited           Case No.: 2:19-cv-00571-GMN-NJK
                              company; and SVRE, LLC d/b/a SIMPLY
                    11        VEGAS, a Nevada limited liability company,

                    12                                Plaintiffs,                  STIPULATION AND ORDER OF
                                                                                   DISMISSAL WITH PREJUDICE
                    13                    v.

                    14        KRISTEN ROUTH SILBERMAN, an
                              individual; DONALD KUHL, an individual,
                    15        and SOTHEBY'S INTERNATIONAL
                              REALTY AFFILIATES LLC, d/b/a/
                    16        SYNERGY SOTHEBY’S
                              INTERNATIONAL REALTY, a Nevada
                    17        limited liability company.

                    18                                Defendants.

                    19

                    20               Pursuant to Fed. R. Civ. P 41(a)(1)(A), Plaintiffs GAVIN ERNSTONE, GAVIN
                    21       ERNSTONE, LTD., and SVRE, LLC d/b/a SIMPLY VEGAS, by and through their counsel of
                    22       record, F. Christopher Austin of the firm Weide & Miller, Ltd., and all Defendants KRISTEN
                    23       ROUTH SILBERMAN, DONALD KUHL, SOTHEBY’S INTERNATIONAL REALTY
                    24       AFFILIATES LLC, d/b/a SYNERGY SOTHEBY’S INTERNATIONAL REALTY, by and
                    25       through their counsel of record, Abran E. Vigil of the firm of Ballard Spahr LLP, hereby stipulate
                    26       to the voluntarily dismissal of this entire case and all claims asserted in it against ALL
                    27       DEFENDANTS.
                    28               Such dismissal shall be with prejudice with each side to bear its own costs and fees.
W EIDE & MILLER, LTD.
10655 PARK RUN DRIVE         fca-w-0917                                      1                                   Dismissal
      SUITE 100
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
                            Case 2:19-cv-00571-GMN-NJK Document 13 Filed 05/24/19 Page 2 of 3



                        1            Stipulated and Agreed to this 24th day of May 2019.

                        2
                              BALLARD SPAHR LLP                                 WEIDE & MILLER, LTD.
                        3

                        4     /s/ Abran E. Vigil                                /s/ F. Christopher Austin
                              Abran E. Vigil (NV 7548)                          F. Christopher Austin (NV 6559)
                        5     1980 Festival Plaza Drive, Suite 900              10655 Park Run Drive, Suite 100
                              Las Vegas, NV 89315                               Las Vegas, NV 89144
                        6
                              Attorney for Defendants                           Attorney for Plaintiffs
                        7

                        8

                        9
                                                                         ORDER
                    10
                                                                         IT IS SO ORDERED.
                    11

                    12            '$7('WKLVBBBGD\RI-XQH
                                              5

                    13                                                    *ORULD01DYDUUR&KLHI-XGJH
                                                                          81,7('67$7(6',675,&7&2857
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
W EIDE & MILLER, LTD.
10655 PARK RUN DRIVE         fca-w-0917                                     2                                 Dismissal
      SUITE 100
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
                            Case 2:19-cv-00571-GMN-NJK Document 13 Filed 05/24/19 Page 3 of 3



                        1                                    CERTIFICATE OF SERVICE

                        2            I hereby certify that I am an employee of WEIDE & MILLER, LTD. and that on May 24,

                        3    2019, I served a full, true and correct copy of the foregoing STIPULATION AND ORDER OF

                        4    DISMISSAL WITH PREJUDICE, via the Court’s electronic service system and by U.S. Postal

                        5    Service to the address listed below:

                        6                   KRISTEN ROUTH SILBERMAN
                                            DONALD KUHL
                        7                   SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC
                                            d/b/a SYNERGY SOTHEBY’S INTERNATIONAL REALTY
                        8
                                            10100 W. Charleston Blvd., Suite 160
                        9                   Las Vegas, NV 89135

                    10                                                 /s/ Brianna Show
                                                                       An employee of WEIDE & MILLER, LTD.
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
W EIDE & MILLER, LTD.
10655 PARK RUN DRIVE         fca-w-0917                                  3                                Dismissal
      SUITE 100
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
